Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 12 each recite a method of organizing human activity because the claims recite a method that receives route information and a current location of a user, recommends products available for purchase on the route, receives an order request from the user, initiates blocking of a transaction amount associated with the ordered product from a payment account, and initiates deduction of the blocked transaction amount from 20the first payment account.  This is a method of managing commercial interactions between people.  The mere nominal recitation of an application server, a user device, and a radio frequency (RF) tag does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of receiving information, recommending products, receiving an order, initiating blocking of a transaction amount, and initiating deduction of the blocked transaction amount in a computer environment.  The claimed application server, user device, and RF tag are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving information, recommending products, receiving an order, initiating blocking of a transaction amount, and initiating deduction of the blocked transaction amount in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-11 and 13-20 are directed to substantially the same abstract idea as claims 1 and 12 and are rejected for substantially the same reasons.  Claims 2 and 13 further narrow the abstract idea of claims 1 and 12 by e.g., further defining the first pickup location.  Claims 3 and 14 further narrow the abstract idea of claims 1 and 12 by e.g., further defining a deduction of a toll fee and a transfer of the transaction amount and the toll fee.   Claims 4 and 15 further narrow the abstract idea of claims 1 and 12 by e.g., further defining communicating the identifier of the RF tag and 5receiving a notification when the transport vehicle is detected at the pickup location by an RF reader.  Claims 5 and 16 further narrow the abstract idea of claims 1 and 12 by e.g., further defining receiving a notification 10when a location of the user device corresponds to the pickup location.  Claims 6 and 17 further narrow the abstract idea of claims 1 and 12 by e.g., further defining communicating the order request to a merchant and receiving a response indicating acceptance of the order request by the merchant.  Claims 7 and 18 further narrow the abstract idea of claims 1 and 12 by e.g., further defining activating an RF reader placed in the transport vehicle.  Claims 8 and 19 further narrow the abstract idea of claims 1 and 12 by e.g., further defining hosting a service application that is executable on the user device for initiating the order request.  Claims 9 and 20 further narrow the abstract idea of claims 1 and 12 by e.g., further defining identifying the set pickup locations and of products based on the route information.  Claim 10 further 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 10, 12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhi (U.S. Patent Application Publication No. 2018/0349981) in view of Caceres (U.S. Patent Application Publication No. 2015/0168169), Elliott (U.S. Patent No. 6,366,220), and Villa-Real (U.S. Patent Application Publication No. 2016/0012445).
	Regarding Claims 1 and 12, Grandhi teaches a method for facilitating in-transit purchase of products, the method comprising:  and a system for facilitating in-transit purchase of products, the system comprising: an application server configured to:
	recommending, by the application server, to the user by way of the user device, a set of products available for purchase and a set of pickup locations on the route for collecting the set of products, wherein the set of products and the set of pickup locations are recommended 10based on the received route information and the received current location;
	receiving, by the application server, an order request from the user device, wherein the order request is indicative of a first product selected by the user from the set of products for purchase, 
	a first pickup location selected by the user from the set of pickup locations for collecting the first product,
	wherein the first product is collected by the user from the first pickup location (see [0040] “for a user attending a birthday party and is on the way to a birthday party, system 200 can recommend the appropriate gifts to purchase and also recommend the right stores to buy on the way to a party so that user can save the time … System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”).
	Grandhi does not explicitly teach, however Caceres teaches receiving, by an application server, from a user device of a user, route information of a route being traversed by the user in a transport vehicle and a current location of the transport vehicle on the route (see [0033] “the information received from user device 210 may include information generated by user devices 210 (e.g., information indicating a current location, a current route, a speed, an acceleration, images, etc.)”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the method for facilitating in-transit purchase of products of Grandhi the process of receiving from a user device route information and current location as taught by Caceres since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a 
	Grandhi does not explicitly teach, however Elliott teaches an identifier of a radio frequency (RF) tag placed in the 15transport vehicle and deducting payment when the transport vehicle is detected at the first pickup location (see Abstract “A system and method are provided that allow a customer to order drive-through menu items using an RF tag (104). A customer vehicle (102) is equipped with a radio-frequency (RF) tag (104) … The customer's vehicle 102 then approaches pick-up station (316) and a second transponder (110B) queries RF tag (104) and subsequently bills the customer's account for the ordered items”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the RF tag and the process of deducting payment when the transport vehicle is detected at the first pickup location as taught in Elliott with the method for facilitating in-transit purchase of products of Grandhi with the motivation to enable “a convenient and secure way of billing the customer for accrued charges” (Elliott Col. 1, lines 29-31).
	Grandhi does not explicitly teach, however Villa-Real teaches initiating, by the application server, upon acceptance of the received order request, blocking of a transaction amount associated with the first product from a first payment account that is linked to the identifier; and initiating, by the application server, deduction of the blocked transaction amount from 20the first payment account and the first product is delivered to the first pickup location (see [0324] “Step D: The Customer's Bank account 380 or Credit Card Issuing Bank approves or declines the transaction based on the authorized customer's or authorized user's available funds with relevant identified, validated, authenticated and pre-authorized information data, and, then passes the transaction results back to the Customer's Credit Card Processing Means 384. The specific transaction processed as such is recorded into the buffer memory of the Customer's Bank Account's database, and the specific transaction amount is placed on 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blocking a transaction amount associated with the first product from a first payment account that is linked to the identifier and deducting the blocked transaction amount from 20the first payment account when the first product is delivered to the first pickup location as taught in Villa-Real with the method for facilitating in-transit purchase of products of Grandhi with the motivation to enable “both the authorized customers/users the particular merchants will be satisfied and will not be cheated in any of the proper deliveries of the correct merchandise or service(s), with the corresponding payments to the correct merchant, thus limiting immensely the complaints by relevant trusting authorized customers/users, as well as limiting complaints by the correct trusting merchants” (Villa-Real [0531]).
	Regarding Claims 5 and 16, Grandhi in view of Caceres, Elliott, and Villa-Real teaches the limitations of claims 1 and 12 as discussed above.  Grandhi does not explicitly teach, however Elliott teaches receiving, by the application server, a notification 10from the user device when a location of the user device corresponds to the first pickup location, wherein the notification indicates the detection of the transport vehicle at the first pickup location (see [0040] “for a user attending a birthday party 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a notification from the user device when a location of the user device corresponds to the pickup location (radio signal from the RF tag when the customer is at the pick-up station) as taught in Elliott with the method for facilitating in-transit purchase of products of Grandhi with the motivation to enable “a convenient and secure way of billing the customer for accrued charges” (Elliott Col. 1, lines 29-31).
	Regarding Claims 8 and 19, Grandhi in view of Caceres, Elliott, and Villa-Real teaches the limitations of claims 1 and 12 as discussed above.  Grandhi further teaches hosting, by the application server, a service application that is executable on the user device, wherein the order request is initiated through the service application (see [0046] “Methods of combining user voice information with context of a shopping application implemented by system 200 are now provided. Using a context-based voice assisted search, system 200 can interpret context efficiently. For example, system 200 can include a default voice-based input from the shopping application. System 200 can utilize voice-based input from different screens of the shopping application. For example, a user may be looking at the product details screen on the application, user can ask any questions about the product like ‘is this toy suitable for a 5 year old boy?’” [0055] “product-recommendation manager 600 can be implemented on the cloud, in a server, in a virtual machine, in a client-side application and/or any combination thereof”).
Claims 9 and 20, Grandhi in view of Caceres, Elliott, and Villa-Real teaches the limitations of claims 1 and 12 as discussed above.  Grandhi further teaches identifying, by the application server, based on the route information, the set of pickup locations on the route 
and the set of products that are available for collection at the set of pickup locations (see [0040] “for a user attending a birthday party and is on the way to a birthday party, system 200 can recommend the appropriate gifts to purchase and also recommend the right stores to buy on the way to a party so that user can save the time … System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”).
	Regarding Claim 10, Grandhi in view of Caceres, Elliott, and Villa-Real teaches the limitations of claim 9 as discussed above.  Grandhi further teaches communicating, by the application server, the set of products and the set of pickup locations to the user device for recommending to the user; and 
rendering, by the application server, a user interface on a display of the user device for 5recommending the identified set of products and the identified set of pickup locations to the user, wherein the recommended set of products and the recommended set of pickup locations are selectable by the user (see [0074] “if the user is driving to attend a birthday party and needs to find a gift on the way, the user can interact with the system implementing process 1200 to find relevant gifts on the way. Process 1200 can then automatically take the destination address and find relevant products in stores. Process 1200 can then describe the product results by responding using a combination of voice and displaying products on the car mirror/dashboard in a manner which is safe when the user is driving. The user can respond back to the system with any refinements and finally can decide to purchase a specific product. The system implementing process 1200 (and/or other processes provided herein) can also be .
Claims 2, 3, 6, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhi in view of Caceres, Elliott, Villa-Real, and Khan (U.S. Patent No. 6,263,316).
	Regarding Claims 2 and 13, Grandhi in view of Caceres, Elliott, and Villa-Real teaches the limitations of claims 1 and 12 as discussed above.  Grandhi does not explicitly teach, however Khan teaches wherein the first pickup location is a toll collection station (see Abstract “The invention is a method and apparatus for the automated retailing of refreshments and other basic consumer products to a vehicle occupant as the vehicle passes through a toll station”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the toll collection station as taught in Khan with the method for facilitating in-transit purchase of products of Grandhi with the motivation to enable “time-saving features of a unified transaction” (Khan Col. 1, line 51).
	Regarding Claims 3 and 14, Grandhi in view of Caceres, Elliott, Villa-Real, and Khan teaches the limitations of claims 2 and 13 as discussed above.  Grandhi does not explicitly teach, however Elliott teaches further comprising: 25initiating, by the application server, a deduction of a toll fee amount from the first payment account; and initiating, by the application server, a transfer of the deducted toll fee amount to a third payment account of the toll collection station (see Col. 1, line 67 – Col. 2, line 26 “After retrieving the customer information associated with a particular return signal 114, the database facilitates billing the customer's account for the cost of the toll. Additionally, the database may be configured in a manner to allow it to be used in issuing the customer a statement detailing one or more transactions over a given time period … the customer provides billing information so a tag-vendor can collect fees that become due as an issued RF tag 104 is used to pay tolls, (step 204). Most often, the billing information comprises a credit card number. When a credit card number is used, any charges 
	Grandhi does not explicitly teach, however Villa-Real teaches deduction from the first payment account in addition to the blocked transaction amount and transfer of the deducted transaction amount to a second payment account of a merchant associated with the first product (see [0324] “Step D: The Customer's Bank account 380 or Credit Card Issuing Bank approves or declines the transaction based on the authorized customer's or authorized user's available funds with relevant identified, validated, authenticated and pre-authorized information data, and, then passes the transaction results back to the Customer's Credit Card Processing Means 384. The specific transaction processed as such is recorded into the buffer memory of the Customer's Bank Account's database, and the specific transaction amount is placed on hold in the authorized customer's or authorized user's specific bank account's buffer memory, until the whole specific transaction is completed,” [0529] – [0531] “The present invention has also the programmable capabilities to hold credit card or debit card deduction amounts until the ordered merchandises and/or services are properly received at the designated address given by the authorized customers/users, and the correct ordered merchandise or services have been authenticated by the authorized customers/users. The required signatures and/or biometrics of the customers/users at the time of merchandise or service(s) deliveries will tie-in and authenticate and authorize the particular credit card or debit card of the authorized customers/users for funds transfer settlements to then be transferred from the authorized customers/users bank account into the merchant's bank account”) (please see claim 1 rejection for combination rationale).
Claims 6 and 17, Grandhi in view of Caceres, Elliott, and Villa-Real teaches the limitations of claims 1 and 12 as discussed above.  Grandhi does not explicitly teach, however Khan teaches communicating, by the application server, the received order request, to a merchant 15server of a merchant for delivering the first product to the first pickup location (see Col. 7, lines 31-33 “the OI processor 68 transmits a dispenser control signal to the PD processor 58. The dispenser control signal identifies the products ordered and their quantities”); and
	receiving, by the application server, from the merchant server, a response indicating the acceptance of the order request by the merchant (see Col. 7, lines 43-44 “the PD processor 58 transmits a confirmation message back to the OI processor 68”) (please see claim 2 rejection for combination rationale).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhi in view of Caceres, Elliott, Villa-Real, Khan, Shah (U.S. Patent Application Publication No. 2016/0063435), and Boehm (U.S. Patent Application Publication No. 2017/0113619).
	Grandhi in view of Caceres, Elliott, Villa-Real, and Khan teaches the limitations of claims 2 and 13 as discussed above.  Grandhi does not explicitly teach, however Elliott teaches communicating, by the application server, to a toll server associated with the first pickup location, the identifier of the RF tag25






 (see Col. 1, line 48 – 58 “When query signal 112 contacts RF tag 104, a resonance is established inside RF tag 104. The resonance causes RF tag 104 to emit a radio signal, which is picked up by RF transponder 110. The radio signal emanating from the queried RF tag 104 is referred to as a return signal 114 which is shown as a group, or series, of wave-front phenomena containing unique identification information about RF tag 104. Typically, RF tag 104 is attached to the inside of the windshield, or on the front bumper of vehicle 102 to ensure that query signal 112 reaches RF tag 104 without interference”),
wherein the transport vehicle is detected at the first pickup location by the RF reader based on the identifier communicated to the toll server (see Col. 1, line 48 – 58 “When query signal 112 contacts RF tag 104, a resonance is established inside RF tag 104. The resonance causes RF tag 104 to emit a radio signal, which is picked up by RF transponder 110. The radio signal emanating from the queried RF tag 104 is referred to as a return signal 114 which is shown as a group, or series, of wave-front phenomena containing unique identification information about RF tag 104. Typically, RF tag 104 is attached to the inside of the windshield, or on the front bumper of vehicle 102 to ensure that query signal 112 reaches RF tag 104 without interference”) (please see claim 1 rejection for combination rationale).
	The combination of Grandhi and Elliott does not explicitly teach, however Villa-Real teaches blocking of the transaction amount from the first payment account (see [0324] “Step D: The Customer's Bank account 380 or Credit Card Issuing Bank approves or declines the transaction based on the authorized customer's or authorized user's available funds with relevant identified, validated, authenticated and pre-authorized information data, and, then passes the transaction results back to the Customer's Credit Card Processing Means 384. The specific transaction processed as such is recorded into the buffer memory of the Customer's Bank Account's database, and the specific transaction amount is placed on hold in the authorized customer's or authorized user's specific bank account's buffer memory, until the whole specific transaction is completed,” [0529] – [0531] “The present invention has also the programmable capabilities to hold credit card or debit card deduction amounts until the ordered merchandises and/or services are properly received at the designated address given by the authorized customers/users, and the correct ordered merchandise or services have been authenticated by the authorized customers/users. The required signatures and/or biometrics of the customers/users at the time of merchandise or service(s) deliveries will tie-in and authenticate and authorize the particular credit card or debit card of the authorized customers/users for funds transfer settlements to 25






	The combination of Grandhi, Elliott, and Villa-Real does not explicitly teach, however Shah teaches communicating an identifier upon blocking of the transaction amount from the first payment account (see [0025] “obtaining pre-payment authorization of the order request from a payment 
processor for the order request; generating first and second corresponding identifiers for the authorized order request at the management server; sending the first identifier from the management server to a second electronic device associated with the first waypoint; sending the second identifier from the management server to a third electronic device associated with the second waypoint”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the method for facilitating in-transit purchase of products of Grandhi the process of communicating an identifier upon blocking of the transaction amount from the first payment account as taught by Shah since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method for facilitating in-transit purchase of products where an identifier is communicated upon blocking of the transaction amount from the first payment account.
	Grandhi does not explicitly teach, however Boehm teaches receiving, by the application server, from the toll server, a notification when the transport vehicle is detected at the first pickup location by an RF reader at the first pickup location (see [0046] “the electronic toll controller 130 may be configured to detect presence of a conventional RFID transponder, and to alert the vehicle operator via the display 106 that the conventional RFID transponder is unnecessary and to remove it or store it in an 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the method for facilitating in-transit purchase of products of Grandhi the process of notifying when the transport vehicle is detected at the first pickup location by an RF reader at the first pickup location as taught by Boehm since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a 
method for facilitating in-transit purchase of products where a notification is received when the transport vehicle is detected at the first pickup location by an RF reader at the first pickup location.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhi in view of Caceres, Elliott, Villa-Real, d'Hont (U.S. Patent Application Publication No. 2008/0218313), and and Kaplan (U.S. Patent Application Publication No. 2009/0193028).
	Grandhi in view of Caceres, Elliott, and Villa-Real teaches the limitations of claims 1 and 12 as discussed above.  Grandhi does not explicitly teach, however d'Hont teaches wherein when the first product is selected for purchase by the user by way of the user device, an RF reader is activated for 20reading the identifier of the RF tag, and wherein the identifier read by the RF reader is included in the order request (see [0013] “The transponder has an input device. The method includes steps of offering at least two orderable items, receiving a user input to the transponder through the input device, wherein the user input comprises selection data indicating a selection of at least one of the orderable items, transmitting the selection from the transponder to the reader,” Claim 8 “said transponder includes a controller and RF transceiver configured to send said RF signal to said reader in response to a polling signal from said reader, and wherein said response signal includes transponder data and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of when the product is selected for purchase by way of the input device (user device), activating an RF reader for reading the transponder data, which includes transponder ID as taught in d'Hont with the method for facilitating in-transit purchase of products of Grandhi with the motivation to enable the RF reader to “send [to] the automated ordering module 34 [the received] transponder ID data, selection data, and other such data” (d'Hont [0037]).
	The combination of Grandhi and d'Hont does not explicitly teach, however Kaplan that the RF reader is placed in the transport vehicle (see [0040] “an RFID tag may be embedded in the vehicle so that an RFID tag reader housed in the mobile device can read this information. In yet another example, the mobile device may be an internal computing system, e.g. navigation system, on the vehicle”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the external RF reader in Grandhi with the internal RF reader in Kaplan.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of an RF reader placed in the transport vehicle.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grandhi in view of Caceres, Elliott, Villa-Real, and Rademaker (U.S. Patent Application Publication No. 2014/0074743).
	Grandhi in view of Caceres, Elliott, and Villa-Real teaches the limitations of claim 1 as discussed above.  Grandhi does not explicitly teach, however Rademaker teaches wherein the order request is further indicative of a pickup time for collecting the first product from the first pickup location, and wherein the first product is 10delivered to the first pickup location prior to the pickup time (see [0005] “the order notification including a predicted arrival time of the customer at a pickup location,” [0006] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the order request further indicative of a pickup time for collecting the first product from the first pickup location, wherein the first product is 10delivered to the first pickup location prior to the pickup time as taught in Rademaker with the method for facilitating in-transit purchase of products of Grandhi with the motivation to enable a reduction in waiting times (Rademaker [0002] - [0003], [0079]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Butler (U.S. Patent Application Publication No. 2013/0346295) teaches a method wherein while the buyer's service order is pending, a hold is placed on the buyer's virtual funds in an amount corresponding to the service order price. Thus, the buyer is not required to pay the service provider anything until the services have been completed, yet the service provider 550 is also reassured that the buyer can and will pay the service provider when the services are satisfactorily completed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628